Title: From George Washington to Brigadier General James Mitchell Varnum, 10 November 1777
From: Washington, George
To: Varnum, James Mitchell

 

Dear Sir
Head Quarters [Whitemarsh, Pa.] 10th Novemr 1777

I am pleased to find by yours of the 8th that proper dispositions were formed for the Reception of the Enemy at Forts Mercer and Mifflin and that the Garrisons were so full of confidence. We already hear a firing which we suppose a prelude to something more serious. I sincerely wish you sucess; but let the event be fortunate or otherwise pray let me have the speediest intelligence. I am Dr Sir Yr most obt Servt

Go: Washington


Your detachments are on their march from Fishkill to join you.

